ORIGINAL
       lfn tbe Wniteb ~tates ~ourt of jfeberal ~Iaims
                                        No. 18-664C
                                   (Filed May 16, 2018)
                                 NOT FOR PUBLICATION

************************                                                 FILED
                                         *
CHRISTOPHER WARD-MALONE, *                                             MAY 1 6 2018
                                         *                            U.S. COURT OF
                    Plaintiff,           *                           FEDERAL CLAIMS
                                         *
      v.                                 *
                                         *
THE UNITED STATES,                       *
                                         *
                    Defendant.           *
                                         *
************************

                                        ORDER

        On May 4, 2018, the Court received from Christopher Ward-Malone, a
prisoner at a federal penitentiary in California, a complaint alleging that he was
arrested unlawfully on the basis of an invalid warrant. His complaint was
unaccompanied by a filing fee or a n application to proceed in forma pauperis.
Normally, this would result in an order requiring the plaint iff to submit either the
fe e or a form authorizing the fee to be deducted from whatever prison accounts the
plaintiff may have. The Court has reviewed the complaint, however, and it is clear
that Mr. Ward-Malone is confused regarding the jurisdiction of our court.

       The United States Court of Federal Claims has no jurisdiction over criminal
matters, see Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994). Nor do we
have jurisdiction over violations of the 4th, 8th, or 14th Amendments, see Dupre v.
United States, 229 Ct. Cl. 706, (1981) (Fourth Amendment); Trany v. United States,
503 F.3d 1339, 1340 (Fed. Cir. 2007) (citations omitted) (Eighth Amendment);
LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995) (Fourteenth
Amendment), or over claims arising under 42 U.S.C. § 1983, see Hover v. United
States, 113 Fed. Cl. 295, 296 (2013), aff'd, 556 F. App'x 918, 920 (Fed. Cir. 2014).
Accordingly, Mr. Ward-Malone's complaint is hereby DISMISSED under Rule
12(h)(3) of the Rules of the United States Court of Federal Claims. The Clerk is
directed to close the case. Because Mr. Ward-Malone was confused regarding our




                                                        7017 1450 DODD 1346 4957
court's jurisdiction, and in light of the minimal judicial resources taken up by this
matter, the Court will not require that he pay the filing fee.

IT IS SO ORDERED.




                                         Judge